Citation Nr: 0428850	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis. 

2.  Entitlement to service connection for a cognitive 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, K.W.P., and the Appellant's wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The appellant served on active duty from June 19, 1968, to 
September 9, 1968, as a trainee in the Army of the United 
States.  The Board observes that the Report of Transfer or 
Discharge, DD Form 214, indicates that the appellant's 
separation was effected on the basis of "Voidance of 
Induction/Physically Disqualified."  Although it thus 
appears that the appellant may not qualify as a "veteran" 
under the laws administered by the Department of Veterans 
Affairs (VA), the Board notes that the character of his 
tenure was reported as "Honorable," and such a basis for 
denial of benefits has not heretofore been invoked in his 
claims.  For the purpose of this decision, we will not invoke 
it now, and we will address him as "the veteran."

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office(RO) 
in Montgomery, Alabama.  After the veteran was afforded a 
Travel Board hearing in June 2002 at the RO before the 
undersigned Veterans Law Judge (VLJ), a decision of the Board 
in June 2003 found that the veteran had presented sufficient 
evidence to reopen the previously denied claim of service 
connection for pulmonary tuberculosis.  The Board at that 
time also found that additional development was needed prior 
to a final adjudication of the veteran's claim, and it 
directed the RO by remand to accomplish that development.  

Sufficient development was accomplished with respect to the 
matter of entitlement to service connection for a cognitive 
disorder, claimed by the veteran to have been related to or 
otherwise caused by tuberculosis, and this issue will be 
adjudicated below.  However, sufficient development with 
respect to the issue of entitlement to service connection for 
pulmonary tuberculosis was not accomplished, and this issue 
will be addressed in the REMAND portion of the decision 
below. 

The Board notes the veteran was afforded another hearing 
before the undersigned VLJ in Washington DC, in August 2004.  



FINDING OF FACT

The competent evidence preponderates against a conclusion 
that the veteran has a current disability associated with a 
cognitive disorder that was incurred in or aggravated by 
service.  


CONCLUSION OF LAW

A cognitive disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in August and November 2003, the RO advised 
the veteran of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a November 
2003 rating decision and detailed January 2004 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the November 2003 rating decision 
and January 2004 SSOC issued by the RO clarified what 
evidence would be required to establish service connection 
for a cognitive disorder. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this regard, the veteran 
indicated in August 2003 and June 2004 responses to the 
letters informing him of the VCAA that he had no additional 
evidence to submit.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim for 
service connection for a cognitive disorder, under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding the matter being decided herein for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Id.

II.  Factual Background

The service medical records (SMRs) reflect treatment 
beginning in June 1968 for pulmonary tuberculosis within 
several days of the veteran's entrance on active duty.  Also 
noted in that month is an isolated reference to convulsions 
and fainting associated with "delusional episodes with a 
paranoid component."  It was recommended at that time that 
the veteran be referred to a mental hygiene clinic, but there 
is no record of any such treatment.  No further reference to 
a psychiatric disorder during the veteran's brief period of 
active duty (a total of less than three months) is of record, 
aside from a notation on a Report of Medical History 
completed for separation purposes in July 1968 reflecting 
"mental anguish" and distress due to pulmonary 
tuberculosis.  The report of clinical evaluation at that 
time, however, noted no psychiatric disorder.  

In order to address the veteran's contention that he incurred 
a psychiatric disorder, specifically a cognitive disorder, 
during service that was caused by or otherwise related to 
tuberculosis, the veteran was afforded a VA psychiatric 
examination in October 2003 for the purposes of determining 
whether there was such a relationship.  The psychiatrist who 
completed this examination specifically noted that the claims 
file was reviewed prior to the examination.  She recorded the 
veteran reporting problems with memory since his military 
service, which he felt was due to the fact that his brain did 
not get enough oxygen when he passed out or due to being 
"messed up" due to medical isolation for treatment of his 
tuberculosis.  The veteran denied ever receiving psychiatric 
treatment or medication.  After examining the veteran, the 
diagnoses did include "cognitive disorder, NOS (not 
otherwise specified)," but the examiner stated that she did 
not believe it was likely that this condition was due to the 
veteran's tuberculosis in the 1960s.  As support for her 
conclusion, the psychiatrist noted that in reviewing the 
records of treatment for tuberculosis in the 1960s, there was 
no mention of any neurological or psychiatric manifestations 
resulting from tuberculosis.  

III.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Applying the above criteria to the facts of this case, the 
only competent medical evidence of record addressing the 
issue, i.e., the October 2003 opinion of the VA psychiatrist, 
directly contradicts the veteran's assertion that he has a 
cognitive disorder that is the result of tuberculosis.  The 
Board fully respects the veteran's sincere assertions in this 
case, both in writing and in his sworn testimony before the 
undersigned.  However, the contentions of the veteran, who is 
a layperson and not a medical professional, asserting a link 
between tuberculosis in service, or some other in-service 
pathology or symptomatology, and a current cognitive disorder 
do not represent competent evidence.  See Routen, Espiritu, 
supra.  Therefore, upon carefully evaluating the evidence of 
record, the Board finds the probative weight of the 
"negative" evidence to exceed that of the "positive," and 
regardless of the final resolution of the claim for service 
connection for tuberculosis, the present claim for a 
cognitive disorder must be denied on either a "direct" or 
"secondary" basis for service connection.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310 Gilbert, supra.

In reaching the determination above, the Board has also 
considered the contentions of the veteran's representative at 
the August 2004 hearing with respect to claimed inadequacies 
in the October 2003 VA psychiatric examination.  However, the 
reports from this examination, which document that the claims 
file was reviewed, contain a detailed discussion of the 
pertinent history, and a conclusion that is supported by 
specific citation to the clinical evidence, or lack thereof, 
in the record on appeal.  There is otherwise nothing in the 
reports from this examination to indicate that it was in any 
way inadequate.  

ORDER

Entitlement to service connection for a cognitive disorder is 
denied.  


REMAND

In light of contentions presented by the veteran and his 
attorney at the August 2004 hearing, and based upon a review 
of the evidence developed subsequent to the Board's June 2003 
remand, the Board has concluded that further development of 
the claim for service connection for tuberculosis is 
necessary.  In this regard, the VA physician who conducted 
the October 2003 "Pulmonary Tuberculosis and Mycobacterial 
Diseases" examination did not completely answer all of the 
questions posed by the Board in its June 2003 remand, and it 
is otherwise unclear from this report whether pertinent in-
service clinical evidence of record was considered.  
Accordingly, as the Board is required to insure compliance 
with the instructions of its remands, the RO will be 
requested upon remand to obtain another VA examination as 
described below.  See Stegall v. West, 11 Vet. App. 268 
(1998).

This remand will also afford the RO the opportunity to 
consider a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness. Essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
Department of Veterans Affairs (VA) must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  This interpretation by the General 
Counsel's office, promulgated after the Board's June 2003 
Remand, must be applied upon readjudication of the claim at 
issue on the merits.

More specifically, VAOPGCPREC 3-2003 held that the claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The veteran should be scheduled for 
another VA respiratory examination to 
obtain the clinical evidence necessary to 
make the legal determination as to 
whether the tuberculosis demonstrated 
within a few days of his entrance to 
service in June 1968, almost an entire 
year after the July 1967 "pre-
induction" examination which did include 
a chest X-ray but within days of the June 
1968 induction examination which 
apparently did not include a chest X-ray, 
represented a condition that existed 
before service and, if so, whether the 
condition was permanently aggravated by 
service.  More specifically, after a 
review of the veteran's claims folder and 
service medical records, particularly 
those discussed in the sentence above and 
those from June of 1968 reflecting 
treatment for tuberculosis within several 
days of entry on active duty, the 
examiner should then provide opinions as 
to whether, as to any currently 
manifested respiratory disorder, it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that:  (a) 
the disorder clearly and unmistakably 
existed prior to service and (b) the 
condition was in any way chronically 
aggravated (i.e., permanently increased 
in severity, beyond the expected natural 
progression of the disease) during 
service.  Any studies or tests that are 
needed to make a determination should be 
conducted accordingly.  A written 
rationale and bases should support all 
conclusions.  It is critical that the 
claims folder be made available to the 
examiner for review in conjunction with 
the examination.

2.  The RO should review the record post-
examination and ensure that all questions 
posed in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a request to 
obtain additional medical records or 
conduct additional tests), such 
development should also be accomplished.  
See Stegall, 11 Vet. App. at 268, 270-71 
(1998).

3.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
for service connection for tuberculosis 
as noted herein, to include consideration 
of the principles of Cotant and 
VAOPGCPREC 3-2003.  If the determination 
of this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



